DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (WO 2015/152308 A1) in view of Ibuki et al. (US Pub. 2015/0253466 A1) where US Pub. 2017/0015087 A1 will be used as an English language equivalent to the WO publication and all cites will refer to the US publication.
Regarding claims 1, 2, and 11, Asahi discloses an antireflection film including a substrate and antireflection layer formed of three components which include a binder resin and metal oxide particles which create an irregular moth eye structure on the 2 ((1000 nm / 380 nm)2 to (1000 nm / 100 nm)2) which overlaps the claimed range.
Asahi does not disclose a heat shrinkage rate for the laminate. 
Ibuki discloses an antireflection film on a light transmitting layer where the antireflection layer has an unevenness on the surface opposite the light transmitting layer (abstract). The light transmitting substrate is a substrate with excellent light transmittance and transparency which may be a polyester-based polymer or (meth)acrylate based resin which is uniaxially or biaxially stretched 1.3 to 10 fold, specifically 2 fold in one direction and 2.4 fold in a second direction, to improve mechanical strength and properties of the film ([0273]-[0274], [0293]-[0296], and [0376]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate in Asahi could be the polyester or (meth)acrylate based resin which is biaxially stretched at least 1.3 fold, and specifically 2 fold in one direction and 2.4 fold in a second direction, as taught in Ibuki to have a substrate with increased mechanical strength (Ibuki, [0294], [0296], and [0376]). 
Asahi in view of Ibuki do not specifically disclose the heat shrinkage rate for the laminate. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here the laminate in the claimed invention is the same as the laminate disclosed in Asahi in view of Ibuki as discussed above. Further, the heat shrinkage rate appears to be met with any (meth)acrylic or PET substrate which is biaxially stretched at a ratio of 1.3 or more and less than 4 (see instant Specification, [0025] and Table 1). As discussed above, Ibuki discloses a substrate which is polyester, e.g. PET, or (meth)acrylate, and biaxially stretched in the range of 1.3 to less than 4, and specifically 2 fold in one direction and 2.4 fold in a second direction (see Ibuki, [0273], [0276], [0296] and see [0376] where the (meth)acrylate based resin substrate is stretched 2 fold in one direction and 2.4 fold in a second direction) so would be expected to have a heat shrinkage value for the substrate and laminate in the claimed range.
Claim 1 contains a limitation, the laminate is heated at the glass transition temperature of the substrate or higher, which defines a product by how the product was made. Thus, claim 1 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a laminate with a substrate and layer (a) which contains binder resin and particles and has an uneven shape where the laminate has a specific heat shrinkage rate when heated for one hour.  Asahi in view of Ibuki discloses such a product as discussed above.
Regarding claims 3 and 4, Asahi in view of Ibuki does not specifically disclose the growth rate of the binder resin. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The binder disclosed in the instant Specification includes a multifunctional (meth)acrylate and a silane coupling agent and where binders which are poly(meth)acrylates or polyurethane (meth)acrylates are preferred for their growth rates (see instant Specification,  [0030]-[0038] and [0044]) and Asahi discloses the binder as a multifunctional (meth)acrylate and/or a urethane acrylate and a silane coupling agent (Asahi, [0135] and [0140]-[0159]). Thus, the instant Specification and Asahi disclose using the same materials to form the binder and the claimed growth rate would be expected in the binder in Asahi.
Regarding claims 5 and 6, Asahi discloses the antireflection film further comprising a hard coat between the substrate and antireflection layer ([0035]).
Regarding claim 9, Asahi discloses a primary particle diameter of 120 nm to 250 nm ([0105]).
Claims 7-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Ibuki as applied to claims 4-6 above, and further in view of Asahi et al. (US Pub. 2016/0077240 A1) (hereafter Asahi ‘240).
Regarding claims 7 and 8, Asahi in view of Ibuki discloses the laminate of claims 4-6 as discussed above.
Asahi in view of Ibuki does not disclose the growth rate of the hard coat layer.
Asahi ‘240 discloses an antireflection film with a moth-eye structure (abstract) comprising a plastic substrate, hard coat layer and antireflection layer ([0053], [0058], and [0099]). The hard coat comprises a multifunctional monomer or oligomer which includes urethane (meth)acrylates ([0058], [0066], and [0069]) specifically UV2750B ([0069]) which is disclosed in the instant Specification as having a growth rate in the claimed growth rate range (see instant Specification, [0048]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat layer in Asahi in view of Ibuki could be a urethane (meth)acrylate, specifically UV2750B which has the claimed growth rate, as a known suitable material for forming a hard coat layer in an antireflection film (Asahi ‘240) and further as a hard coat composition with a desirable level of durability, impact-resistance, strength and hardness (Asahi ‘240, [0073]-[0074]).
Regarding claim 10, Asahi discloses a primary particle diameter of 120 nm to 250 nm ([0105]).
Regarding claim 12, the fine structure pattern created by the particles in Asahi has a cycle (pitch) of 100 to 380 nm ([0093]) which would result in the number of particles which form the uneven structure (see Fig. 1) to be present in an amount of about 6.9 to about 100 per 1 micron2 ((1000 nm / 380 nm)2 to (1000 nm / 100 nm)2) which overlaps the claimed range.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues none of Asahi, Ibuki, and Asahi ‘240 alone or in combination teach the claimed invention. Applicant argues Asahi and Ibuki are attached to other components such as a glass substrate or polarizing film when they are used to make an antireflection product so neither teach nor suggest that the antireflection is used with a heat treatment above the glass transition temperature of the base material to shrink it. Thus, Applicant argues a laminate which is used after being heated at the glass transition temperature of the substrate or higher would not have been obvious over Asahi or Ibuki. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the laminate undergoes heat treatment and shrinks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed invention is not to a laminate which undergoes heat treatment and shrunk. Instead the claimed invention is to a laminate which has a property that it will shrink a certain rate if it undergoes heat treatment for one hour. Therefore, the two layered laminate of the prior art must only have the claimed property and are not required to be shrunk. For the reasons discussed above (see paragraph 8), the combination is considered to possess this property. 
Further, neither Asahi nor Ibuki require antireflection films that comprise the substrate and antireflection layer to be placed on a specific object as argued by Applicant. Instead one embodiment of their disclosures appear to teach this . 
In response to applicant's argument that the claimed laminate is used by heat treatment above the glass transition temperature of the base material to shrink it, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.